UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1588


MFI-DPLH, LLC,

                 Plaintiff - Appellee,

          v.

JESSE HENRY INGRAM; INGRAM & ASSOCIATES, LLC; JESSE H.
INGRAM, PLLC; JESSE H. INGRAM & ASSOCIATES, PLLC, a/k/a
Jesse H. Ingram, PLLC,

                 Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-02358-WDQ)


Submitted:   February 29, 2012              Decided:   March 2, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse Henry Ingram, Appellant Pro Se; Damani K. Ingram, INGRAM &
ASSOCIATES, LLC, Columbia, Maryland, for Appellants.      Gary C.
Adler, ROETZEL & ANDRESS, LPA, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jesse      Henry       Ingram     and     Ingram        &    Associates,       LLC

(“Defendants”)              appeal       the    district        court’s        order      granting

partial       summary        judgment       for    MFI-DPLH,       LLC       (“Plaintiff”)      on

Plaintiff’s breach of escrow agreement and negligence claims. *

On appeal, Defendants’ sole argument is that the district court

erred       by   failing          to    consider       certain    documents         external    to

Defendants’           escrow      agreement       with    Plaintiff          before    concluding

that       there      was    no    genuine      issue     of     material      fact    regarding

whether      Defendants           were    bound    by    the     agreement.           Finding    no

error, we affirm.

                 We review de novo a district court’s grant of summary

judgment, “viewing the facts and the reasonable inferences drawn

therefrom in the light most favorable to the nonmoving party.”

Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008); see also

Anderson         v.    Liberty         Lobby,   Inc.,     477     U.S.       242,   255   (1986).

Summary judgment is proper “if the movant shows that there is no

genuine       dispute        as    to    any    material       fact   and       the    movant   is

entitled to judgment as a matter of law.”                                    Fed. R. Civ. P.

56(a).       If the moving party sufficiently supports its motion for


       *
        The district court granted Plaintiff’s motion to
voluntarily dismiss the claims remaining following the partial
grant of summary judgment, and the court entered final judgment
against Defendants.



                                                   2
summary    judgment,      the    nonmoving       party    must       demonstrate      “that

there are genuine issues of material fact.”                      Emmett, 532 F.3d at

297.

            Ingram       asserts    that    the    district      court       should     have

considered      parol     evidence     in    construing         the     intent   of     the

parties in entering into the escrow agreement.                         Generally, parol

evidence     is   admissible       only     if    there    is     ambiguity      in     the

contract.       Thomas v. Cap. Med. Mgmt. Assocs., Inc., 985 A.2d 51,

64 (Md. Ct. Spec. App. 2009); see Higgins v. Barnes, 530 A.2d

724, 726 (Md. 1987) (“[P]arol evidence is inadmissible to vary,

alter,     or     contradict       a   contract          that     is     complete       and

unambiguous.”).          “Ambiguity arises if, to a reasonable person,

the language used is susceptible of more than one meaning or is

of doubtful meaning.”            Cochran v. Norkunas, 919 A.2d 700, 710

(Md. 2007).        We conclude that, because the agreement between

Plaintiff and Defendants was clear and unambiguous, the district

court correctly declined to consider evidence extrinsic to the

escrow    agreement       to    discern     the    intent       of     the    parties    in

entering into the agreement.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral     argument      because    the       facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                            3